     Case 4:21-cv-00062-DN Document 2 Filed 05/25/21 PageID.3 Page 1 of 11




VINCENT J. VELARDO (13610)
LITCHFIELD CAVO LLP
420 E. South Temple, Suite 510
Salt Lake City, UT 84111
Phone: 801-410-4982
Fax: 801-384-0554
velardo@litchfieldcavo.com

Attorneys for Plaintiff
______________________________________________________________________________

                            UNITED STATES DISTRICT COURT
                                  DISTRICT OF UTAH


THE CINCINNATI SPECIALITY                                       COMPLAINT
UNDERWRITERS INSURANCE
COMPANY
                                                       Civil Case No. 4:21-cv-00062-DN
            Plaintiff.
v.                                                            Judge David Nuffer

RED ROCK 4 WHEELERS, INC.; LAURA
NEUMANN, Interested Party,

            Defendants.


       Plaintiff, The Cincinnati Specialty Underwriters Insurance Company (“CSU”), by and

through counsel, Litchfield Cavo LLP, alleges as follows:

                                            PARTIES

       1.       Plaintiff CSU is an insurance carrier, with its principal place of business in the

state of Ohio and transacts business in Utah.

       2.       Defendant Red Rock Four Wheelers, Inc. (“Red Rock”) is and at all times

relevant a Utah Corporation.
    Case 4:21-cv-00062-DN Document 2 Filed 05/25/21 PageID.4 Page 2 of 11




       3.      Defendant/Interested Party Laura Neumann is, and at all times relevant, a

resident of Nevada.

                                 JURISDICTION AND VENUE

       4.      This Court has jurisdiction over the subject matter and parties pursuant to 28

U.S.C. § 1332(a)(1) by virtue of diversity of citizenship.

       5.      The amount in controversy exceeds $75,000 exclusive of interest and costs.

       6.      CSU brings this action for declaratory relief pursuant to 28 U.S.C. §§ 2201-2202.

       7.      Venue is proper pursuant to 28 U.S.C. § 1391(a).

                           GENERAL FACTUAL ALLEGATIONS

       8.      Plaintiff incorporates each of the allegations set forth above as though fully set forth

herein.

       9.      Laura Neumann brought claims against Red Rock via a Complaint filed in District

       Court, Clark County, Nevada, and removed to the United States District Court, District of

       Nevada, (See Complaint, attached as “Exhibit A”).

       10.     The first cause of action in the underlying complaint is for negligence.

       11.     Ms. Neumann alleges that at all relevant times, Defendant Red Rock had a duty of

reasonable care in the protection and safeguarding of persons who attended its events, and that

that Red Rock breached its duty of reasonable care by failing to maintain the Moab Jeep Safari

Golden Spike Trail event in a reasonably safe condition, including, but not limited to: a. failing

to maintain a safe distance for the crowd and observers such as Plaintiff; and b. failing to instruct

Mr. Jeremy Felts of the correct direction to proceed. (Ex. A.)




                                                  2
      Case 4:21-cv-00062-DN Document 2 Filed 05/25/21 PageID.5 Page 3 of 11




        12.    It is also alleged that Red Rock is further liable for negligence of its "trail leader"

pursuant to the doctrine of Respondeat Superior, and the negligence of their agents under the

doctrine of Vicarious Liability, and that Red Rock knew or should have known that it was

reasonably foreseeable that a breach of its duty to maintain a safe distance for the crowd and

observers in the aforementioned manner might result in catastrophic injury. (Ex. A).

        13.    Ms. Neumann alleges that as a direct and proximate role of Red Rock’s

negligence, she was caused to incur injury to her body and mind, past and future medical

expenses, past and future pain and suffering, past and future sever emotional distress, and

anticipated future loss of income, all to her damage in an amount in excess of $15,000.00. (Ex.

A).

        14.    The second cause of action in the underlying suit is for gross negligence and

punitive damages. It is alleged that all acts, conduct and omissions on the part of Red Rock taken

singularly or in combination, constitute gross negligence and were the proximate cause of Ms.

Neumann’s injuries and damages. (Ex. A).

        15.    Ms. Neumann alleges that Red Rock's acts and/or omissions, involved an extreme

degree of risk, considering the probability and magnitude of the potential harm to others, and

they had actual, subjective awareness of the risk, but proceeded with conscious indifference to

the rights, safety and welfare of Ms. Neumann. (Ex. A).

        16.    It is further alleged that Red Rock's conduct was reckless and/or done with an

intentional state of mind, such gross negligence was a proximate cause of the occurrence and the

injuries and damages, and as a direct and proximate result of Red Rock’s tortious conduct, Ms.

Neumann was caused to incur injury to her body and mind, past and future medical expenses,


                                                 3
    Case 4:21-cv-00062-DN Document 2 Filed 05/25/21 PageID.6 Page 4 of 11




past and future pain and suffering, past and future severe emotional distress, and anticipated

future loss of income, all to her damage in an amount in excess of $15,000.00. (Ex. A).

       17.     It is also alleged that Red Rock’s acts were conducted in a wanton, willful,

malicious manner, with conscious disregard for Ms. Neumann’s rights and the rights of those

similarly situated, and Red Rock should be assessed punitive or exemplary damages. (Ex. A)

The CSU Policy

       18.     CSU issued a Commercial General Liability Policy to Red Rock, No.

CSU0118280 (hereinafter “the Policy”), in effect from August 1, 2018 to August 1, 2019. (See

Policy, attached as “Exhibit B”).

       19.     CSU is defending Red Rock under the Policy pursuant a reservation of rights.

(See Reservation of Rights, attached as “Exhibit C”).

       20.     The liability coverage section of the policy indicates that it provides liability

coverage for Red Rock as follows:

              COMMERICAL GENERAL LIABILITY COVERAGE FORM

       Various provisions in this policy restrict coverage. Read the entire policy carefully to
       determine rights, duties, and what is and is not covered.

       Throughout this policy the words “you” and “your” refer to the Named Insured shown in
       the Declarations, and any other person or organization qualifying as a Named Insured
       under this policy. The words “we”, “us” and “our” refer to the Company providing this
       insurance.

       The word “insured” means any person or organization qualifying as such under
       SECTION II – Who is an Insured.

       Other words and phrases that appear in quotation marks have special meaning. Refer to
       SECTION V – Definitions.




                                                4
Case 4:21-cv-00062-DN Document 2 Filed 05/25/21 PageID.7 Page 5 of 11




  SECTION I – COVERAGES

  COVERAGE A - BODILY INJURY AND PROPERTY DAMAGE LIABILITY

  1.    Insuring Agreement

        a.    We will pay those sums that the insured becomes legally obligated to pay
              as damages because of “bodily injury” or “property damage” to which this
              insurance applies. We will have the right and duty to defend the insured
              against any “suit” seeking those damages. However, we will have no duty
              to defend the insured against any “suit” seeking damages for “bodily
              injury” or “property damage” to which this insurance does not apply. We
              may, at our discretion, investigate any “occurrence” and settle any claim
              or “suit” that may result. But:

              (1)    The amount we will pay for damages is limited as described
                     in SECTION II – LIMITS OF INSURANCE; and

              (2)    Our right and duty to defend ends when we have used up
                     the applicable limit of insurance in the payment of judgments
                     or settlements under COVERAGES A or B or medical
                     expenses under COVERAGE C.

        No other obligation or liability to pay sums or perform acts or services are
        covered unless expressly provided for under SUPPLEMENTARY PAYMENTS –
        COVERAGES A AND B.

        b.    This insurance applies to “bodily injury” and “property damage” only if:

              (1)    The “bodily injury” or “property damage” is caused by an
                     “occurrence that takes place in the coverage territory”;

              (2)    The “bodily injury” or “property damage” occurs during the
                     policy period; and

              (3)    Prior to the policy period, no insured listed under Paragraph
                     1 of Section II. Who is an Insured and no “employee”
                     authorized by you to give or receive notice of an
                     “occurrence” or claim knew that the bodily injury” or
                     “property damage” had occurred, in whole or in part. If such
                     a listed insured or authorized “employee” knew, prior to the
                     policy period, that the “bodily injury” or “property damage”
                     occurred, then any continuation, change or resumption of
                     such “bodily injury” or “property damage” during or after the

                                       5
Case 4:21-cv-00062-DN Document 2 Filed 05/25/21 PageID.8 Page 6 of 11




                      policy period will be deemed to have been known prior to the
                      policy period.

        EXCLUSION – PUNITIVE OR EXEMPLARY DAMAGES

        A.     The following exclusion is added to Paragraph 2., Exclusions of Section
               I – Coverage A – Bodily Injury and Property Damage Liability and
               Paragraph 2., Exclusions of Section I – Coverage B – Personal and
               Advertising Injury Liability:

        2.     Exclusions

               This insurance does not apply to any claim of indemnification for punitive
               or exemplary damages. If a suit is brought against any insured for a claim
               covered by this coverage part, seeking both compensatory and punitive or
               exemplary damages, we will provide a defense to such action. However,
               we will not have an obligation to pay for any costs, interest, or damages,
               attributable to punitive or exemplary damages. If state law provides for
               statutory multiple damage awards, we will pay only the amount of the
               award before the multiplier is added.

  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT
  CAREFULLY.

  EXCLUSION – ALL TERRAIN VEHICLES, UTILITY TERRAIN VEHICLES,
  SNOWMOBILES OR OTHER RECREATIONAL OFF ROAD VEHICLES

        This endorsement modifies insurance provided under the following:

        COMMERICAL GENERAL LIABILITY COVERAGE FORM

  a.    The following exclusion is added to Paragraph 2. Exclusions of Section 1
        Coverage A- Body Injury and Property Damage Liability and Paragraph 2.
        Exclusions of Section 1 – Coverage B – Personal and Advertising Liability:
        This insurance does not apply to “bodily injury”, “property damage” or
        “personal and advertising injury”.

        (1)    Arising out of the:

               a.     Ownership;
               b.     Maintenance’
               c.     Rental;
               d.     Lease;
               e.     Entrustment to others; or

                                        6
Case 4:21-cv-00062-DN Document 2 Filed 05/25/21 PageID.9 Page 7 of 11




                 f.     Use of any “all-terrain vehicle (ATV)” “utility
                        terrain vehicle (UTV)”, snowmobile, or any
                        other “recreational off-road vehicle (ROV)”

  SECTION V – DEFINITIONS is amended to the following:

  For the purposes of this endorsement, the following definitions apply:

  “Utility terrain vehicle (UTV)” and “Recreational off-road vehicle (ROV)” means
  any motorized vehicle operating on a crawler tread or four or more tires designed for
  off-road use having a bench or bucket seating for each occupant and a steering wheel
  for control.

        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT
                         CAREFULLY.
          LIMITED COVERAGE FOR SPECIAL EVENTS ONLY

  This endorsement modifies the insurance provided under the following:

  COMMERICAL GENERAL LIABILITY COVERAGE FORM

  Schedule:

  Event Name and Description: 2019 Jeep Expo; 2019 Easter Jeep Safari and Labor Day
  Campout 2018; Monthly Member’s Safari Jeep Outings.

  Date of Event: Various
  Location of Event: Various

  This insurance applied only to “bodily injury”, “property damage”, or “personal and
  advertising injury” arising out of:

  (1)    Operations necessary or incidental to the Event designation in the schedule; or

  (2)    Included in the “product-completed operations hazard” and arising out of the
         Event shown in the schedule. All other terms, conditions and limitations of this
         policy remain unchanged.

        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT
                          CAREFULLY.
               EXCLUSION – ACTIVITIES AND EVENTS

  This endorsement modifies the insurance provided under the following:


                                          7
   Case 4:21-cv-00062-DN Document 2 Filed 05/25/21 PageID.10 Page 8 of 11




          COMMERICAL GENERAL LIABILITY

                 A. The following exclusion is added to Paragraph 2. Exclusions of Section I –
          Coverage A – Bodily Injury and Property Damage Liability and Paragraph 2.
          Exclusions of Section I – Coverage B –      Personal and Advertising Injury Liability.

          This insurance does not apply to “bodily injury”, “property damage” or “personal or
          advertising injury arising out of any activity or event organized or sponsored by any
          insurance if:

          (1)    We are not notified of the activity or even prior to it taking place; and

          (2)    The activity or event is not added by endorsement to this policy, identifying the
                 event and the premium paid for the additional coverage provided by such
                 endorsement.

                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT
                                  CAREFULLY.
                   EXCLUSION – PARTICIPANTS AND CONTESTANTS

          This endorsement modifies the insurance provided under the following:

          COMMERCIAL GENERAL LIABILITY COVERAGE FORM

          A.     The following exclusion is added to Paragraph 2. Exclusions of Section I –
                 Coverage A – Bodily Injury and Property Damage Liability and Paragraph 2.
                 Exclusions of Section I – Coverage B – Personal and Advertising Injury
                 Liability.

          This insurance does not apply to “bodily injury”, “property damage” or “personal or
          advertising injury: to any person whole practicing, instructing, supervising, officiating,
          training or participating in any physical exercise, game, sport contest, race, exhibition,
          demonstration, special event, Jeep Tours and Jeep Rentals, performance or show.

                             CLAIM FOR DECLARATORY RELIEF

          21.    Plaintiff incorporates each of the above allegations as though fully set forth

herein.




                                                    8
   Case 4:21-cv-00062-DN Document 2 Filed 05/25/21 PageID.11 Page 9 of 11




         22.   An actual dispute and controversy has arisen between CSU and Red Rock regarding

whether coverage and/or a duty to defend exists for Red Rock under the policy for the lawsuit

arising out of the allegations stated in the Complaint of Ms. Neumann.

         23.   Coverage is excluded for Red Rock because the claims made against Red Rock

arise out of actions and operations which are specifically excluded by the policy provisions cited

above.

         24.   Coverage is excluded because the claims by Ms. Neumann arose out of the use of

a recreational off-road vehicle, specifically excluded above.

         25.   Coverage is excluded for Red Rock because the claims by Ms. Neumann arose

out of her acting as a participant in the underlying event at issue, specifically excluded in the

policy. (Ex. B). Ms. Neumann signed a waiver, which specifically listed her as a participant. (See

Release & Waiver, attached hereto as “Exhibit D”).

         26.   Also, in her deposition in the underlying action, Ms. Neumann testified that she

was a participant in the event, and implied throughout her deposition that she was a participant.

(See Transcript of Deposition, attached as “Exhibit E”, p. 88, 121, 184-185, 190-191)

         27.   In addition, punitive damages are excluded in the policy and not insurable in Utah

under UCA 31A-20-101(4). (Ex. B).

         28.   CSU has complied with all of its contractual and legal obligations in this matter,

including making a diligent investigation into the claims made, and CSU is defending Red Rock

in the lawsuit brought by Ms. Neumann, under a full reservation of rights pending a decision on

this action regarding whether coverage exists.




                                                 9
  Case 4:21-cv-00062-DN Document 2 Filed 05/25/21 PageID.12 Page 10 of 11




       29.     CSU seeks a declaratory judgment indicating that it has no duty to defend or

indemnify Red Rock, or any related entity, for any claims arising out of the allegations contained

in Ms. Neumann’s complaint.

       30.     Accordingly, a judicial determination is necessary and appropriate at this time to

determine the respective rights of Plaintiff and Defendants under the policy.

       31.     Plaintiff requests a declaration from this Court that:

               a.      There is no coverage under the policy for Defendants because the facts

                       alleged in the underlying Complaint do not give rise to coverage.

              b.       As there is no coverage under the policy, CSU has no duty to defend or

                       indemnify Red Rock for any claims asserted in the underlying Complaint

                       or any subsequent amendments.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff CSU prays for the following relief:

       For a declaration that:

                    a. There is no coverage under the policy for Red Rock because the liability

                    alleged in the Complaint filed by Ms. Neumann is specifically excluded by the

                    policy;

                    b. As there is no coverage under the Policy, CSU has no duty to defend or

                    indemnify Red Rock for any claims asserted by Ms. Neumann in her

                    Complaint, or any subsequent amendments.

                    c. For such other and further relief as the Court deems just and proper.




                                                10
Case 4:21-cv-00062-DN Document 2 Filed 05/25/21 PageID.13 Page 11 of 11




  DATED this 25th day of May, 2021.


                                  /s/ Vincent J. Velardo
                                  Vincent J. Velardo
                                  LITCHFIELD CAVO LLP
                                  420 E. South Temple, Suite 510
                                  Salt Lake City, UT 84111
                                  801-410-4982
                                  801-384-0554 (Fax)
                                  velardo@litchfieldcavo.com
                                  Attorneys for Plaintiff




                                      11
